DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 1-20 responded on February 22, 2021 are pending, claims 1 and 13 are amended.
Terminal Disclaimer
The terminal disclaimer filed on February 22, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,439,780  has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see pg. 8, filed February 22, 2021, with respect to the objection(s) of claim(s) 1 and 13 have been fully considered and are persuasive.  Therefore, the objection has been withdrawn.
Applicant’s arguments, see pg. 8, filed February 22, 2021, with respect to the rejection(s) of claim(s) 1 - 20 under 35 U.S.C. § 112 (b) has been withdrawn.
Applicant’s arguments, see pg. 8, filed February 22, 2021, with respect to the rejection(s) of claim(s) 1 - 20 under nonstatutory double patenting have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
Applicant's arguments, see pg. 9-10, filed February 22, 2021, with respect to the rejection(s) of claim(s) 1 and 13 under 35 USC § 102 (a)(1)(a)(2) have been fully considered but they are not persuasive. Applicant argue that "only two elements of the LTF sequence, so Applicant's claimed second part is multiplied by only two elements in a particular row of the P matrix". There is no further recitation in the claim to clarify the structure of each station, such as the amount elements of a row or a column. under this circumstances, Fig. 7-8 of Kang can read on the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 9-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1)and(a)(2) as being anticipated by Kang et al. (US 2011/0142020 A1, hereinafter "Kang").

generating a physical protocol data unit (PPDU) including a preamble field and a data field ([0059-0060] Table 1, Data Field and HT-SIG of a PPDU); and
transmitting the PPDU to another STA ([0056-0059], A PLCP frame is generated in the PLCP sublayer of an STA and transmitted to a destination STA, A PLCP frame is used to send a PLCP Protocol Data Unit (PPDU),
wherein the preamble field includes one or more long training field(LTF) field (Table 1, L-LTF used for channel estimation, [0062], Long Training Fields (LTFs), such as L-LTF and HT-LTF, are used for channel estimation for the demodulation of data or control information or both and thus also referred to as a reference signal, a training signal, or a pilot), 
wherein the LTF field are generated based on a LTF sequence comprises at a first part and a second part (Fig. 7-8, 810 (i.e. first part) 820 (i.e. second part)),
wherein the LTF sequence generated by a predefined matrix that is a matrix of M rows and M columns (M=natural number) having orthogonality between each of rows ([0018-0020] matrix Pk and orthogonal matrix P0, where K is a natural number),
wherein a length of the first part is an integer multiple of M and a length of the second part is shorter than M (Fig. 8 820 is shorter than 810 [0021] training signals may be equal to or larger than the number of spatial streams),
wherein the first part is generated based on repeatedly multiplying a specific row of the predefined matrix per a length M ([0017-0020, 0083], matrix Pk and orthogonal matrix P0, An HTLTF sequence (HTLTFk) is multiplied by an HT-LTF mapping matrix PHTLTF. The HT-LTF mapping matrix PHTLTF is an orthogonal mapping matrix multiplied to the HTITF sequence),
wherein the second part is generated based on multiplying a row corresponding to the length of the second part among the specific row ([0018] Fig. 8, first row of 820 is a subset of 810, second row of 820 is a subset of 810 as well), 
wherein each row of the predefined matrix is applied to corresponding different STAs (Fig. 7-8 STA1 and STA2).
Regarding claim 2, Kang discloses wherein the LTF sequence is generated in a frequency domain according to an MU transmission bandwidth ([0024] The training signal generation sequence may be a predetermined value and selected according to a bandwidth of a channel used).
Regarding claim 3, Kang discloses wherein the LTF field is related with at least one of synchronization or channel estimation (Table 1, L-LTF used for channel estimation, [0061] That is, the STF is used for synchronization between STAs or between an STA and an AP).
	Regarding claim 5, Kang discloses wherein the M is fixed to 8 regardless of a number of time-spatial streams allocated for the MU transmission. (Fig.9 [0121]-[0122] PVHT-LTF(8Tx) for a VHT system, proposed by the present invention, can be obtained by using Equation 8). 
Regarding claim 6, Kang discloses wherein the M has a combination of one or more of 2, 4 and 8 (Fig. 6-8 orthogonal matrix with m=2, 4, 8).
 ([0085], A different training signal generation sequence may be used according to a channel bandwidth used by a VHT WLAN system).
Regarding claim 10, Kang discloses wherein the tones for the mapping of the LTF sequence are differently allocated after a number of symbols corresponding to a number of STAs within the group among the one or more LTF symbols ([0085] The training signal generation sequence is already known to an STA, a different training signal generation sequence may be used according to a channel bandwidth of 20 MHz, 40 MHz, 80 MHz, or 160 MHz).
Regarding claim 11, Kang et al. discloses wherein the predefined sequence is multiplied by different rows of the predefined matrix for each time-spatial stream (Fig. 4 [0086-0087], an HT-LTF mapping matrix PHTLTF according to the number of spatial streams, a training symbol is defined per spatial stream and transmitted in order to estimate the channel of each spatial stream).
Regarding claim 12, Kang discloses wherein the predefined matrix is defined by a following equation: ([0027-0029]): 
P8x8 =                         
                            
                                
                                    
                                        
                                            
                                                P
                                                4
                                                ×
                                                4
                                            
                                            
                                                P
                                                4
                                                ×
                                                4
                                            
                                        
                                        
                                            
                                                P
                                                4
                                                ×
                                                4
                                            
                                            
                                                -
                                                P
                                                4
                                                ×
                                                4
                                            
                                        
                                    
                                
                            
                        
                     where P4x4 =                         
                            
                                
                                    
                                        
                                            
                                                1
                                            
                                            
                                                -
                                                1
                                            
                                            
                                                1
                                            
                                            
                                                1
                                            
                                        
                                        
                                            
                                                1
                                            
                                            
                                                1
                                            
                                            
                                                -
                                                1
                                            
                                            
                                                1
                                            
                                        
                                        
                                            
                                                1
                                            
                                            
                                                1
                                            
                                            
                                                1
                                            
                                            
                                                -
                                                1
                                            
                                        
                                        
                                            
                                                -
                                                1
                                            
                                            
                                                1
                                            
                                            
                                                1
                                            
                                            
                                                1
                                            
                                        
                                    
                                
                            
                        
                    
Regarding claim 13, Kang discloses a station (STA) apparatus performing multi-user (MU) transmission in a wireless communication system (Fig. 1, BSS2), the STA apparatus comprising:
(Fig. 12 an LTF transmission unit); and
a processor configured to control the RF unit (Fig. 12 an LTF generation unit [0048], configured to generate a frame which will be transmitted over a wireless network or to process a frame received over the wireless network),
wherein the processor is configured to
generates a physical protocol data unit (PPDU) including a preamble field and a data field (Table 1, Data Field and HT-SIG); and
transmitting the PPDU to another STA ([0056, 0059] A PLCP frame is generated in the PLCP sublayer of an STA and transmitted to a destination STA, A PLCP frame is used to send a PLCP Protocol Data Unit (PPDU),
wherein the preamble field includes one or more long training field(LTF) fields (table 1, L-LTF used for channel estimation, [0062], Long Training Fields (LTFs), such as L-LTF and HT-LTF, are used for channel estimation for the demodulation of data or control information or both and thus also referred to as a reference signal, a training signal, or a pilot), 
wherein the LTF fields are generated based on a LTF sequence comprises at a first part and a second part (Fig. 6, 610 620),
wherein the LTF sequence generated by a predefined matrix that is a matrix of M rows and M columns (M=natural number) having orthogonality between each of rows ([0018-0020] matrix Pk and orthogonal matrix P0, where K is a natural number),
(Fig. 6 620 is shorter than 610 [0021] training signals may be equal to or larger than the number of spatial streams),
wherein the first part is generated based on ([0017-0020, 0083], matrix Pk and orthogonal matrix P0, An HTLTF sequence (HTLTFk) is multiplied by an HT-LTF mapping matrix PHTLTF. The HT-LTF mapping matrix PHTLTF is an orthogonal mapping matrix multiplied to the HTITF sequence),
wherein the second part is generated based on multiplying a row corresponding to the length of the second part among the specific row ([0018] Fig. 7-8, first row of 720 is a subset of 710, second row of 720 is a subset of 710 as well), 
wherein each row of the predefined matrix is applied to corresponding different STAs (Fig. 7-8 STA1 and STA2).
Regarding claims 14-17 and 19-20, these claims recite "a station apparatus performing multi-user transmission in a wireless communication system" that disclose similar steps as recited by the method of claims 2-3, 5-6 and 11-12, thus are rejected with the same rationale applied against claims 2-3, 5-6 and 11-12 as presented above.	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7-8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2011/0142020 A1, hereinafter "Kang") in view of  Jiang et al. (Frequency Offset Estimation and Training Sequence Design for MIMO OFDM published by IEEE in April 2008, hereinafter Jiang).
Regarding claim 4, Kang discloses a method of to claim 1, Kang does not disclose wherein the transmitted LTF sequence consists of non-zero elements of the LTF sequence. Jiang from same field of endeavor discloses wherein the transmitted LTF sequence consists of non-zero elements of the LTF sequence (Jiang, page 2 col 2 lines 23-24, a length-P sequence whose elements are all non-zero). 
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified training sequence disclosed by Kang by non-zero sequence disclosed by Jiang to make this modification in order to yield better or similar estimation performance with much smaller training overhead than existing methods for MIMO-OFDM (Jiang, Conclusion lines 8-10). 
Regarding claims 7 and 18, Kang discloses a method of claim 1, Kang does not explicitly disclose wherein the method is used for a carrier frequency offset and channel estimation in a unit of tones multiplied by the one row of the predefined matrix. Jiang from the same field of endeavor discloses wherein the method is used for a carrier frequency offset and channel estimation in a unit of tones multiplied by the one row of the predefined matrix (Jiang, page 2 col. 2 lines 3-6, where ε is the frequency offset normalized by the subcarrier spacing. Suppose the length-L channel impulse response from the μ-th transmit antenna to the ν-th receive antenna is denoted by the L × 1 vector h(ν,μ); page 3 col 1 line 11-13, with condition (C0), our proposed training sequences can be treated as frequency-division multiplexing (FDM) pilot allocation type sequences). 
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified training sequence disclosed by Kang by non-zero sequence disclosed by Jiang to make this modification in order to yield better or similar estimation performance with much smaller training overhead than existing methods for MIMO-OFDM (Conclusion lines 8-10). 
Regarding to claim 8, Kang discloses a method of claim 1, Kang does not explicitly disclose wherein the method is used for a carrier frequency offset and channel estimation in a unit of tones having specific tone intervals regardless in a unit of tones multiplied by the one row of the predefined matrix. Jiang from the same field of endeavor discloses wherein the method is used for a carrier frequency offset and channel estimation in a unit of tones having specific tone intervals regardless in a unit of tones multiplied by the one row of the predefined matrix (Jiang, page 2 col. 2 lines 3-6, where ε is the frequency offset normalized by the subcarrier spacing. Suppose the length-L channel impulse response from the μ-th transmit antenna to the ν-th receive antenna is denoted by the L × 1 vector h(ν,μ); page 3 col 1 line 11-13, with condition (C0), our proposed training sequences can be treated as frequency-division multiplexing (FDM) pilot allocation type sequences). 
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified training sequence disclosed by Kang by non-zero sequence disclosed by Jiang to make this modification .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315.  The examiner can normally be reached on Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.T.W./Examiner, Art Unit 2415      

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415